                           UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA

APEX SCHOOL OF THEOLOGY,                               )
                                                       )
     Plaintiff,                                        ) Case No. 1:19-cv-955
                                                       )
v.                                                     )
                                                       )
ELISABETH DEVOS, SOLELY IN HER                         )
OFFICIAL CAPACITY AS SECRETARY OF                      )
THE UNITED STATES DEPARTMENT OF                        )
EDUCATION,                                             )
                                                       )
     Defendant.                                        )

                  JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Apex

School of Theology and Defendant Elisabeth DeVos, solely in her official capacity as Secretary

of the United States Department of Education, by and through their undersigned attorneys,

respectfully and jointly submit this Stipulation of Dismissal of the above-captioned action

without prejudice, each party to bear its own costs and fees. The parties request that the Clerk of

Court now close this case.

/s/ Edgar D. Bueno                                   /s/ Joan B. Childs
Chad Sharkey                                         Joan B. Childs
North Carolina Bar No. 29538                         Assistant United States Attorney
csharkey@mmmlaw.com                                  North Carolina Bar No. 18100
Edgar D. Bueno                                       United States Attorney’s Office
Specially Appearing                                  101 South Edgeworth Street, 4th Floor
Georgia Bar No. 363916                               Greensboro, NC 27401
ebueno@mmmlaw.com                                    Tel: 336-333-5351
MORRIS, MANNING & MARTIN, LLP                        joan.childs@usdoj.gov
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, GA 30326                                    Attorney for Defendant
Tel: (404) 233-7000
Fax: (404) 365-9532
Attorneys for Plaintiff




        Case 1:19-cv-00955-TDS-JLW Document 15 Filed 12/06/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the foregoing JOINT STIPULATION

OF DISMISSAL WITHOUT PREJUDICE with the Clerk of Court by using the CM/ECF

system which will automatically send notification of such filing to all counsel of record.

       This 6th day of December, 2019.

                                                             /s/ Edgar D. Bueno
                                                             Edgar D. Bueno




                                                -2-



      Case 1:19-cv-00955-TDS-JLW Document 15 Filed 12/06/19 Page 2 of 2
